TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00314-CV



                                Joann Duran Camarillo, Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-05-0081-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Joann Duran Camarillo appeals from a final decree terminating her parental rights

and appointing the Texas Department of Family and Protective Services as permanent managing

conservator of her children. In three issues, she argues that (1) the district court erred in terminating

her parental rights because it had already dismissed the case pursuant to a prior order; (2) the district

court lacked jurisdiction to render the final termination decree because the statutory dismissal

deadline had passed; and (3) her trial counsel was ineffective for failing to move for dismissal on or

after the statutory dismissal deadline. Because we are precluded under section 263.405 of the family

code from considering any of Camarillo’s issues, we affirm the district court’s final decree of

termination and conservatorship.

                Section 263.405 of the family code sets forth the procedural requirements governing

an appeal from a final order in a suit affecting the parent-child relationship concerning children
placed in the Department’s care. Tex. Fam. Code Ann. § 263.405(a) (West Supp. 2007). Under

section 263.405(b) of the family code, an appellant must file, within 15 days of the date

the final order was signed by the trial court, a statement of the points on which the

party intends to appeal. Id. § 263.405(b) (West Supp. 2007). An appellate court may not consider

any issue that was not specifically presented to the trial court in a timely filed statement of

points on appeal. Id. § 263.405(i) (West Supp. 2007); In re R.J.S., 219 S.W.3d 623, 627

(Tex. App.—Dallas 2007, pet. denied).

               Camarillo timely filed a statement of points on appeal with the district court;

however, her statement does not include any of the issues that she has raised in her brief before this

Court. We are therefore precluded under section 263.405(i) of the family code from considering any

of Camarillo’s issues on appeal. Accordingly, we affirm the district court’s order.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: February 15, 2008




                                                  2